[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                  FILED
                                                          U.S. COURT OF APPEALS
                               No. 08-16419                 ELEVENTH CIRCUIT
                                                                JULY 2, 2009
                           Non-Argument Calendar
                                                             THOMAS K. KAHN
                         ________________________
                                                                  CLERK

                  D. C. Docket No. 07-00340-CV-J-34-TEM

LEEANN O'BIER,


                                                              Plaintiff-Appellant,

                                     versus

COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION,

                                                             Defendant-Appellee.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                 (July 2, 2009)

Before TJOFLAT, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

     Lee Ann O'Bier appeals the judgment of the district court affirming the
Commissioner's denial of her application for disability insurance benefits, 42

U.S.C. § 405(g). She argues that the Administrative Law Judge (“ALJ”) erred by

making a determination, at step two of the five-step analysis used to determine

disability benefits, that her depression was not severe. O’Bier elaborates that the

only impairments that fail at step two are impairments that are minimal or

insignificant, and that her depression was significant, as evidenced by the fact that

she was diagnosed with depression, and prescribed anti-depressant medication.

      We conduct a limited review of an ALJ’s decision “to determine if it is

supported by substantial evidence and based on proper legal standards.” Crawford

v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004). “Substantial

evidence is more than a scintilla and is such relevant evidence as a reasonable

person would accept as adequate to support a conclusion.” Id.

      An ALJ has a basic obligation to develop a full and fair record. Ellison v.

Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003). A full and fair record enables the

reviewing court “to determine whether the ultimate decision on the merits is

rational and supported by substantial evidence.” Welch v. Bowen, 854 F.2d 436,

440 (11th Cir. 1988) (internal quotations and citations omitted). We reverse when

the ALJ has failed to “provide the reviewing court with sufficient reasoning for

determining that the proper legal analysis has been conducted.” Keeton v. Dep’t of



                                           2
Health and Human Services, 21 F.3d 1064, 1066 (11th Cir. 1994).

      At the second step of the five-step analysis, the claimant bears the burden of

proving that she has a severe impairment or combination of impairments. Jones v.

Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999). An impairment is not severe if it

does not significantly limit the claimant’s physical or mental ability to do basic

work activities. 20 C.F.R. § 404.1521(a); Crayton v. Callahan, 120 F.3d 1217,

1219 (11th Cir. 1997). “Basic work activities” include: physical functions such as

walking, standing, sitting, lifting, pulling, reaching, carrying, or handling;

capacities for seeing, hearing, and speaking; understanding, carrying out, and

remembering simple instructions; use of judgment; responding appropriately to

supervision, co-workers, and usual work situations; and dealing with changes in a

routine work setting. 20 C.F.R. § 404.1521(b). An impairment is not severe only

if the abnormality is so slight and its effect so minimal that it would clearly not be

expected to interfere with the individual’s ability to work, irrespective of age,

education, or work experience. McDaniel v. Bowen, 800 F.2d 1026, 1031 (11th

Cir. 1986). It is a threshold inquiry where only the most trivial impairments are

rejected. Id. “The claimant’s burden at step two is mild.” Id.

      If the ALJ fails to articulate reasons for rejecting a claimant’s testimony, that

testimony must be accepted as true. Foote v. Charter, 67 F.3d 1553, 1562 (11th



                                            3
Cir. 1995). Likewise, a treating physician’s testimony must be given substantial or

considerable weight unless “good cause” is shown to the contrary. Crawford, 363

F.3d at 1159; see 20 C.F.R. § 404.1527(d)(2) (stating that, generally, more weight

is given to opinions from treating sources). The ALJ must state with particularity

the weight given the different medical opinions and the reasons therefor. Sharfarz

v. Bowen, 825 F.2d 278, 279 (11th Cir. 1987); MacGregor v. Bowen, 786 F.2d

1050, 1053 (11th Cir. 1986). An ALJ does not need to give a treating physician’s

opinion considerable weight, however, if the claimant’s own testimony regarding

her daily activities contradicts that opinion. Phillips v. Barnhart, 357 F.3d 1232,

1241 (11th Cir. 2004).

      Taken alone, the opinion of a non-examining physician does not constitute

substantial evidence to support the Commissioner’s decision. Swindle v. Sullivan,

914 F.2d 222, 226 n.3 (11th Cir. 1990); Sharfarz, 825 F.2d at 280. The ALJ may

consider the reports and assessments of state agency physicians as expert opinions.

20 C.F.R. § 416.927(f)(2)(i). An ALJ may reject any medical opinion if the

evidence supports a contrary finding. Sharfarz, 825 F.2d at 280.

      The ALJ did not make an adverse credibility finding with regard to O’Bier’s

testimony about her depression. Therefore, we must accept that part of her

testimony as true. O’Bier’s testimony, combined with some of the medical


                                          4
evidence in the record, contradicts the ALJ’s finding that O’Bier’s depression was

not a severe impairment. Because the ALJ in this case did not provide sufficient

elaboration with regard to how he made his findings about O’Bier’s depression, we

are unable to properly exercise our role as a reviewing court in evaluating O’Bier’s

claims. Accordingly, we vacate the district court’s decision and remand it with the

instruction that the court vacate the Commissioner’s decision and remand the case

for further development of the record.

      VACATED and REMANDED.




                                          5